Citation Nr: 1007592	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1968, and from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) and Board remand.  

In May 2009, the Court of Appeals for Veterans Claims (CAVC) 
granted a Joint Motion for Remand, and remanded this case to 
the Board for compliance with the directives outlined in the 
Joint Motion for Remand.  The development requested has been 
completed, and the case has been returned to the Board for 
appropriate disposition.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of posttraumatic stress disorder (PTSD) based on a 
verified stressor related to the Veteran's military service.

2.  The Veteran's current depressive disorder and anxiety 
disorder are not shown by the medical evidence of record to 
be related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).

2.  A depressive disorder and anxiety disorder were not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to 
the initial adjudication of the Veteran's claim, a March 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the Veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the Veteran 
because the preponderance of the evidence is against service 
connection for an acquired psychiatric disorder, to include 
PTSD; thus, an effective date and a disability evaluation 
will not be assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Veteran's service treatment records, service personnel 
records, and VA treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
Veteran was provided with two VA psychiatric examinations 
during the course of his appeal.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  The Veteran has not indicated that he found 
the VA examinations to be inadequate.  In addition, the Board 
finds that the VA examinations were more than adequate, as 
they were based on a review of the Veteran's claims file, an 
interview with the Veteran, and mental examinations of the 
Veteran.  Also, the VA examiners provided supporting 


rationale for the conclusions that the Veteran did not have 
PTSD based on a verified stressor and that his other 
psychiatric disorders were not related to active duty 
service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  There is no indication in the record 
that any other additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
See Pelegrini, 18 Vet. App. 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, the CAVC issued a 
decision in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), 
which clarified how the Board should analyze claims, 
specifically to include those for PTSD.  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably encompassed. 
. . ."  Id.  In essence, CAVC found that a veteran does not 
file a claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
difficulties posed by the Veteran's mental condition.  As the 
evidence of record in this case reflects diagnoses of PTSD, 
depressive disorder, and anxiety disorder, the Board will 
consider whether service connection is warranted for all of 
those psychiatric disorders.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 


circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the Veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty from 
September 1967 to February 1968, and from May 1968 to July 
1969 with service in the Republic of Vietnam 


from October 1968 to July 1969.  The Veteran's service 
personnel records list his principal duty as an ammunition 
storage specialist.  A review of his service treatment 
records is silent as to any treatment for combat-related 
injuries or any psychiatric complaints or treatment.  A July 
1969 separation examination reflects that the Veteran's 
psychiatric status was normal.  In a report of medical 
history completed at that time, the Veteran denied a history 
of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  

Subsequent to service discharge, a March 2002 private 
psychological evaluation from M.C., Ed.D. submitted by the 
Veteran, includes a diagnosis of PTSD.  After review of a 
thorough military, social, and behavioral history provided by 
the Veteran, M.C. concluded that the "relationship between 
[the Veteran's] psychological difficulties and the problems 
that he did in fact witness in Vietnam are concrete."

In July 2002, the Veteran underwent a VA PTSD examination by 
a VA psychiatrist.  The Veteran complained of sleep 
difficulties, nightmares, and cold sweats.  He denied panic 
attacks and deep depression.  He reported that he continued 
to work as a local driver hauling livestock and machinery.  
He noted that he had been married for 34 years, but that his 
marriage was strained.  He reported very little social 
activities, although he played golf and enjoyed family get-
togethers.  The Veteran reported that during service, he saw 
soldiers killed when a tank flipped over, he saw a rocket 
fall on top of a bunker which killed American soldiers, and 
he witnessed other situations while he was doing his job as a 
truck driver.  The Veteran denied having been in any combat 
situations or any hand-to-hand fighting.  The VA examiner 
noted that, when describing his experience in Vietnam, the 
Veteran was not specific and reported generalities and 
described what normally took place in a dangerous war 
situation.  The Veteran reported that his overall level of 
stress exposure was mild, as he had no direct participation 
in any combat situation.

Mental status examination revealed that the Veteran had 
adequate hygiene and good eye contact.  He had occasional 
shaking of his right arm, hands, and fingers, which 


the VA psychiatrist stated were "not related to stress or 
provoking situation during the interview."  The Veteran was 
alert and fully oriented, and his speech was clear and 
coherent.  His attention, concentration, and memory were 
adequate, and he had average intelligence.  He had no 
abnormal impulses, and he denied delusions or hallucinations.  
Insight and judgment were intact.  The VA examiner noted that 
the Veteran "appears to have a personality disorder, which 
may have contributed to his account of his non-traumatic 
experience in Vietnam."  After reviewing the Veteran's 
claims file, discussion with the Veteran, and performing a 
mental status examination, the VA examiner diagnosed anxiety 
disorder, episodic, chronic; and personality disorder, not 
otherwise specified.  The examiner specifically found that 
the Veteran did not have a diagnosis of PTSD.  He further 
stated that the Veteran "has no indication" of PTSD, and 
that the Veteran "has not fulfilled any requirement for a 
diagnosis" of PTSD.  The examiner concluded that there was 
no relationship between the Veteran's mental health 
symptomatology and his military service, noting that the 
Veteran's account of the circumstances while he was in 
Vietnam were "not sufficient enough to consider as a 
situation that will fulfill his claim for post-traumatic 
stress disorder or any stress disorder."

VA treatment records from July 2002 through January 2009 
reveal diagnoses of and treatment for chronic PTSD, 
depression, and anxiety.  In a June 2003 treatment record, 
the Veteran reported that he was involved in firefights with 
the enemy.  In July 2003, the Veteran reported that he saw 
horror and terror in service.  He explained that he was in 
the motor pool, and drove trucks and Jeeps containing 
ammunition and fuel in convoys that were susceptible to 
rocket attacks, ambushes, and sniper attacks.  He noted that 
he saw soldiers killed.  He also reported that in Chu Lai 
while in a Jeep, he watched as a tanker rolled on top of a 
3/4 ton military truck, injuring or killing 13 men.  He 
stated that his cousin R.E. was killed in Vietnam, although 
he had just returned home from Vietnam at the time of his 
cousin's death.  The Veteran also stated that he saw his 
friend J.K's plane go down, stating that "[he] had just 
refueled and the wrong fuel was put in their line.  We were 
in the airfield, we had just dropped them off, [J.K.] was his 
name, and he was 


from New Jersey, and killed on December 17, 1968."  The 
social worker that conducted the examination indicated that 
the Veteran had completed the Mississippi PTSD scale, and 
scored 151, which indicated PTSD.  The social worker 
diagnosed PTSD.  

In a September 2003 treatment record, the Veteran indicated 
that he was not in battle.  An April 2005 treatment note 
reflects that the Veteran was having difficulty with life 
issues which were complicated by his PTSD and lupus.  A June 
2005 treatment record noted that the Veteran completed PTSD 
therapy and anger management.  Treatment records from March 
2008 through January 2009 reveal continued treatment for 
PTSD, diagnoses of and treatment for depression, and 
treatment including anxiety management.

In September 2005, C.S., M.D., a VA psychiatrist, stated that 
he knew "first hand that everyone who served in country was 
susceptible to traumatic events that could and did cause 
PTSD.  Convoy work was particularly harrowing, and that is 
what this man did.  Not only that, he hauled ordnance or fuel 
on these runs."  Dr. C.S. went on to say that, "[t]o be 
consistent, VA needs to accept this Veteran's service as 
sufficient stressor for PTSD as they have for many others 
from his unit."  Dr. C.S. confirmed a diagnosis of PTSD, 
stating that "this veteran has the diagnosis of PTSD (has 
sufficient stressors) and has active symptoms which impair 
his day-to-day functioning."

In March 2008, pursuant to Board remand, the Veteran 
underwent another VA PTSD examination.  The claims file was 
reviewed by the examiner.  The Veteran complained of 
increased startle response, depression, flashbacks, social 
isolation, nightmares, intrusive thoughts or memories, 
estrangement, restriction of expression of emotions and 
feelings, sleep impairment, anger, and hypervigilance.  The 
VA examiner stated that he questioned the validity of the 
Veteran's subjective symptom reporting.

Mental status examination revealed the Veteran to be clean, 
neatly groomed, and casually dressed.  The Veteran was 
restless, and his speech was unremarkable, 


spontaneous, and obscure.  The Veteran's mood was depressed, 
and his affect was constricted.  His attention was intact as 
he was able to do serial 7's and was able to spell a word 
forward and backward, but the VA examiner noted that he was 
"perplexed at how [the Veteran] appears emotionally in a 
manner that is extreme displays yet he functions so well on 
these tasks.  [H]e would appear to be so distracted by 
talking with him, yet this is fine for Serial 7's and [word] 
backwards."  The Veteran was fully oriented, his thought 
process was evasive, and his thought content was 
unremarkable.  He denied delusions and hallucinations, and 
had insight that he had a problem.  Judgment was good and 
intelligence was average.  The VA examiner noted that the 
Veteran had sleep impairment.  The Veteran exhibited no 
inappropriate behavior, interpreted proverbs appropriately, 
denied obsessive or ritualistic behavior, denied panic 
attacks, denied suicidal or homicidal thoughts, and had good 
impulse control.  The VA examiner reported that the Veteran 
stated that sometimes his deceased cousin talked to him, 
explaining that "it's mostly conversations we had when we 
were younger . . . stuff like . . . it makes me like I 
shouldn't have come home and he should have."  The Veteran 
stated that they sometimes talked about college, and that at 
times he could see his cousin.  He reported that he heard his 
cousin in his head, and that the voices "are always on my 
right" ear.

With regard to the Veteran's stressor of witnessing the death 
of his friend J.K. inservice, the Veteran explained that he 
"watched a plane with our Warrant Officer in it crash and 
burn . . ."  He explained that J.K. was coming from Doc Pho 
to Saigon, and he stopped at Chu Lai to refuel, but the plane 
was refueled with the wrong fuel.  The Veteran further 
explained that "they got about 9 or 10 cliques and were 
trying to get back and that was it."  The Veteran noted that 
a clique is a kilometer, meaning that the helicopter would 
have been 9 or 10 kilometers away when it crashed.  

The VA examiner diagnosed depression not otherwise specified, 
secondary to lupus, on Axis I, and personality disorder not 
otherwise specified, by history on Axis II.  The VA examiner 
opined that the Veteran did not exhibit a diagnosis of 


PTSD.  The VA examiner addressed the September 2005 letter of 
Dr. C.S., stating that "[i]t is by mere opinion, not 
evidence that is objective, that Dr. [C.S.] felt that the 
veteran suffered PTSD."  With regard to the Veteran's 
stressor of witnessing the death of J.K., the VA examiner 
stated that "[t]he veteran was not there when this happened.  
The level of intensity for that stressor is neglible [sic] 
and does not meet the A criteria of PTSD" noting that 
"[t]he A criteria for the stressors is not met for an actual 
threatened death or serious threat to the physical integrity 
of self."  In addition, the examiner opined that the 
Veteran's depressive disorder was "more likely than not" 
secondary to his diagnosis of Lupus.  In support of his 
opinion, the examiner referred to VA treatment records which 
"noted impairment with Lupus and the effects of that on [the 
Veteran's] mental health status . . . ."

A review of the evidence of record does not show that the 
Veteran engaged in combat with the enemy.  The Veteran's 
report of separation, Form DD 214, reveals that he was 
awarded a National Defense Service Medal, a Vietnamese 
Service Medal, and a Vietnamese Campaign Medal.  No 
decorations, medals, badges, or commendations confirming the 
Veteran's participation in combat were indicated.

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; 
Doran, 6 Vet. App. at 283.  In considering whether there is 
credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  

The RO attempted to verify the Veteran's alleged stressors, 
and was able to confirm that J.K. died in a plane crash.  
Thus, the Board concedes that the Veteran's alleged stressor 
of watching a plane with his warrant officer, J.K., crash and 
burn after he stopped in Chu Lai to refuel has been verified.  
Although the death of the Veteran's cousin, R.E., was also 
confirmed, this is a post-service stressor.

Service connection for PTSD requires competent medical 
evidence of a nexus linking a diagnosis of PTSD to a verified 
stressor.  In that regard, none of the Veteran's diagnoses of 
PTSD are shown to be directly linked to his confirmed 
stressor.  While the September 2005 letter from Dr. C.S. 
indicates a link between the Veteran's PTSD and "sufficient 
stressors," this evidence does not link the Veteran's PTSD 
to a specific verified stressor, which is necessary to 
establish service connection for PTSD.  Also, although M.C., 
Ed.D.'s March 2002 letter indicates that the "relationship 
between [the Veteran's] psychological difficulties and the 
problems that he did in fact witness in Vietnam are 
concrete," this opinion also fails to establish a link 
between the Veteran's PTSD and a specific verified stressor.  
Absent competent medical evidence of a nexus between a 
diagnosis of PTSD and a specific verified stressor, service 
connection for PTSD is not warranted.

Moreover, the VA examiner in March 2008 considered the 
specific verified stressor of record but found it did not 
meet the criteria upon which to base a diagnosis of PTSD.  

In addition, service connection for an anxiety disorder and a 
depressive disorder are also not warranted.  The evidence of 
record reflects current diagnoses of anxiety disorder and 
depressive disorder.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, the evidence does not 
reflect that the Veteran had psychiatric symptomatology 
during service.  The Veteran's service treatment records are 
negative for any complaints, diagnoses, or treatment for a 
psychiatric disorder.  The Veteran's July 1969 separation 
examination shows that his psychiatric status was normal at 
separation from service.  Moreover, in a report of medical 
history completed at that time, the Veteran denied a history 
of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury).  Further, the Veteran 
has not reported that he had any psychiatric symptomatology 
during service.  

In addition, the medical evidence of record does not reflect 
that there is a nexus between the Veteran's currently 
diagnosed anxiety and depressive disorders and active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability); see also Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record).  In a March 2002 statement, M.C., Ed.D. reported 
that the "relationship between [the Veteran's] psychological 
difficulties and the problems that he did in fact witness in 
Vietnam are concrete."  Conversely, a July 2002 VA 
psychiatrist diagnosed chronic episodic anxiety disorder 
found that there was no relationship between the Veteran's 
mental health symptomatology and his military service.  In 
addition, a March 2008 VA psychologist diagnosed depression 
not otherwise specified, and concluded that the Veteran's 
depressive disorder was "more likely than not" secondary to 
his diagnosis of Lupus.

In this case, the Board affords more weight to the opinions 
provided by the July 2002 and the March 2008 VA examiners 
than the March 2002 opinion provided by M.C., Ed.D.  The VA 
examinations were made in conjunction with consideration of 
the Veteran's claims file and provided supporting rationale 
for their opinions that the Veteran's psychiatric disorders 
are not related to service.  Conversely, the March 2002 
opinion provided by M.C. Ed.D. is not substantially probative 
because the physician did not review the Veteran's claims 
file and did not provide any supporting rationale for the 
opinion.  The March 2002 private medical opinion was based 
solely on a report of history provided by the Veteran.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion include access to the claims file and the 
thoroughness and detail of the opinion); Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence).  In addition, 
although the March 2002 private opinion concluded that the 
"problems that [the Veteran] did in fact witness in 
Vietnam" caused the Veteran's psychiatric disorders, the 
report only reflects a diagnosis of 


PTSD.  Thus, it does not provide a clear link between the 
Veteran's other diagnosed psychiatric disorders, anxiety and 
depression, and his active duty service.  Accordingly, the 
weight of the probative medical evidence of record does not 
support a nexus between the Veteran's current anxiety and 
depressive disorders and active duty service.

The Board acknowledges the Veteran's statements that his 
current psychiatric symptomatology is the result of stressful 
events experienced during service.  The Veteran's statements 
are competent evidence as to events and observations.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
lay statements are not competent evidence as to the etiology 
of the any current disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
Veteran is not a physician, his statements are not competent 
evidence that his current PTSD is related to the confirmed 
stressor of record or that his anxiety disorder or depressive 
disorder are related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Barr, 21 Vet. App. at 307 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).

Moreover, there is no medical or lay evidence of continuity 
of symptomatology for a psychiatric disorder since service 
discharge.  The Veteran has not provided any medical or lay 
evidence that he has continuously experienced psychiatric 
symptoms since service discharge.  Additionally, the first 
medical evidence of any psychiatric disorder was in March 
2002, over 34 years after the Veteran's discharge from 
service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, the 
evidence of record does not support a finding that the 
Veteran has continuously experienced symptoms of a 
psychiatric disorder since service discharge.

As there is no probative medical evidence that the Veteran's 
PTSD is related to a verified stressor or that his depressive 
disorder or anxiety disorder are related to his active duty 
service, service connection is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


